Title: From George Washington to William Duer, 29 August 1783
From: Washington, George
To: Duer, William,Parker, Daniel


                        
                            
                            Gentlemen
                            Rocky Hill near Princeton Augt 29th 1783.
                        
                        Some circumstances having intervened that render it impracticable during this fall, for us to take possession
                            of the Posts now occupied by the British on the Western Waters; for the Garrisons of which, the Provisions mentioned in my
                            Letter to you from Saratoga were designed, and which will therefore become in a manner useless to the public, if they
                            cannot be relinquished or disposed of. My design in addressing you, Gentlemen, at this time is to give information of the
                            before mentioned unexpected Event, and to desire that all purchases for this purpose may be suspended, and that in case any
                            Articles have been procured, the Bargains may be given up if possible, or the Provisions otherwise disposed of, if it can
                            be done without considerable loss to the United States. To prevent which, such articles as cannot be returned or vended,
                            had better be stored at the Garrison of West Point. I am Gentlemen With due regard &c.
                        
                            G. Washington
                        
                    